Citation Nr: 0917033	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  02-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility for non-
service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The appellant had recognized guerilla service from September 
28, 1944 to May 31, 1945 and recognized active service as a 
new Philippine Scout from May 2, 1946 to March 23, 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
determined new and material evidence had not been submitted 
to reopen a claim of entitlement to basic eligibility for 
non-service-connected pension benefits.  

This claim was previously before the Board in May 2004, at 
which time the Board determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim of entitlement to non-service-connected pension 
benefits.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  After 
litigation of the issues, a CAVC Order was issued, in 
December 2005, vacating the May 2004 Board decision and 
remanding the appellant's claim for development and 
adjudication consistent with the CAVC Order.  In October 
2008, the Board remanded the appellant's claim in order for 
additional development to be conducted.  All requested 
development has been completed and the claim has been 
returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated April 1995, the RO denied entitlement 
to basic eligibility for non-service-connected pension 
benefits.  The veteran was notified of the decision in April 
1995, and an appeal of the decision was not initiated.  

2.  The RO denied reopening the appellant's claim of 
entitlement to basic eligibility for non-service-connected 
pension benefits in decisions dated in November 1996, January 
1998, and July 2000.  The appellant was notified of each 
adverse decision, but he did not initiate an appeal as to any 
decision.  

3.  Since the July 2000 decision, evidence which is neither 
cumulative nor redundant, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the claim, has not 
been received.  


CONCLUSIONS OF LAW

1.  The July 2000 RO decision denying entitlement to basic 
eligibility for non-service-connected pension benefits is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to basic eligibility for 
non-service-connected pension benefits, and the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in December 2008 and January 2009 that fully 
addressed all required notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
his claim and of the appellant's and VA's respective duties 
for obtaining evidence.  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the December 2008 and 
January 2009 letters included the criteria for reopening a 
previously denied claim, the criteria for establishing 
entitlement to non-service-connected pension, and information 
concerning why the claim was previously denied.  The Board 
notes that the VCAA letters did not specifically state that 
the appellant's claim was previously denied because of the 
lack of evidence showing service in any of the regular 
components of the regular U.S. Armed Forces.  However, the 
letters informed the appellant of the need for new and 
material evidence to reopen his claim and the general types 
of evidence needed to substantiate the underlying claim for 
non-service-connected pension benefits.  The letters also 
specifically requested that the appellant submit evidence 
showing service in any of the regular components of the 
regular U.S. Armed Forces.  As such, the Board finds that 
adequate notice has been provided, as the appellant was 
informed of what evidence is necessary to substantiate the 
element required to establish entitlement to non-service-
connected pension that was found insufficient in the previous 
denial.  

The Board also notes the January 2009 RO letter also informed 
the appellant of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to 
the appellant.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond throughout the pendency of this 
appeal, but the AOJ also readjudicated the case by way of two 
SSOCs issued in March 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained verification of the appellant's military service 
from the service department, and the appellant has submitted 
additional evidence regarding his military service.  
Significantly, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



II.  Legal Criteria

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see also Elkins v. West, 12 Vet. App. 209 (1999); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2008).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2008).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2008).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2008).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2008).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2008).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable 
if the copy was issued by the service department or if 
the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2008).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document that VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

III.  Facts and Analysis

In a decision issued in April 1995, the RO denied the 
appellant's claim of entitlement to non-service-connected 
pension.  In denying the appellant's claim, the RO noted 
that, although he served as a member of the new Philippine 
scouts and had recognized guerilla service, he did not have 
qualifying military service to be eligible for non-service-
connected pension benefits.  The appellant did not appeal the 
RO's determination; therefore, the April 1995 determination 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The appellant attempted to reopen his claim for non-service-
connected pension over the course of the next several years; 
however, the RO denied reopening of the appellant's claim in 
decisions dated in November 1996, January 1998, and July 
2000.  The appellant was notified of each adverse decision, 
but he did not appeal the RO's determination.  Therefore, the 
November 1996, January 1998, and July 2000 decisions became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  

At the time of the last final decision in July 2000, the 
evidentiary record contained verification of the appellant's 
military service from the service department, via AGUZ Form 
623, which certified that the appellant had recognized 
guerilla service from September 1944 to May 1945, and an AGO 
Form 53, Enlisted Record and Report of Separation, which 
reflects that the appellant served as a new Philippine Scout 
in the U.S. Army from May 1946 to March 1949.  Also included 
in the record were the following documents: certification 
from the General Headquarters of the Armed Forces of the 
Philippines, dated October 1953, showing the appellant had 
recognized service as early as October 1943; a July 1976 
letter from VA certifying the appellant's service from 
September 1944 to May 1945; information from VA regarding the 
various types of benefits available to World War II Filipino 
veterans; information purporting to show the difference 
between old and new Philippine scouts; and the appellant's 
marriage certificate.  

Since the last final decision in July 2000, the appellant has 
attempted to reopen his claim by resubmitting many of the 
documents that were already of record.  The new evidence that 
has been submitted includes a newspaper article about 
Executive Order 9981, by which then-President Truman 
integrated the military; evidence showing the appellant is a 
member of the Citizens Crime watch; and partial information 
regarding miscellaneous reporting requirements to the 
Commission on Merchant Marine and Defense, which shows that a 
study was requested on possible increases of retirement 
benefits for Philippine Scouts who served in World War II.  

While the evidence mentioned above is new, in that it was not 
of record at the time of the last final decision, the Board 
finds that the evidence is not material because none of the 
documents constitute valid evidence of qualifying military 
service which confers entitlement to non-service-connected 
pension benefits.  See 38 C.F.R. § 3.203.  The information 
submitted regarding the integration of the military and the 
appellant's membership in the Citizens Crime Watch is not 
relevant to the issue on appeal.  The Board notes that a 
study about increases in benefits for Philippine Scouts is 
somewhat relevant to the underlying issue on appeal; however, 
the evidence does not show that the appellant had military 
service in any regular component of the U.S. Armed Forces, 
which is the controlling issue in this case.  

The Board notes the appellant has not proffered any new 
argument, or theory of entitlement, as to why he believes he 
is entitled to non-service-connected pension benefits.  Nor 
has the appellant submitted any evidence which warrants a 
request for re-certification of his military service from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  In sum, the Board finds that the new evidence 
submitted in conjunction with this claim is not material to 
the issue on appeal as the evidence does not raise a 
reasonable possibility of substantiating the claim.  

The Board does not doubt the appellant sincerely believes he 
is entitled to non-service-connected pension benefits given 
his military service; however, without evidence from the 
service department showing the appellant had qualifying 
active military service in any of the regular components of 
the U.S. Armed Forces, his claim may not be reopened.  

Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of entitlement to 
basic eligibility for non-service-connected pension benefits.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, the Board 
must conclude that no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to basic eligibility for non-service-
connected pension benefits is not reopened, and the appeal is 
accordingly denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


